ON REHEARING.
Guerry, J.
A ginner, employed by the owner “to operate this engine and these gins, to keep the gins clear and to see that the cotton is properly ginned,” assumes the ordinary risks incident to such work. Such an employee knows, or should know, as well as the master that it is dangerous to place his hand between the breast of the gins and the saws. When the gin becomes clogged, he knows as well as the master that there is danger in removing the motes, or whatever has clogged the gin, by putting his hand between the saws and the breast of the gin, even though the machinery is stopped. See, in this connection, Worlds v. Georgia Railroad &c. Co., 99 Ga. 283 (25 S. E. 646); Horne v. Atlanta, Birmingham & Coast R. Co., 47 Ga. App. 116 (169 S. E. 760), and cit.
*298The fact that the master instructed the plaintiff to stop the machinery and take out the obstruction with his hand does not prevent him from taking notice of the ordinary and familiar laws of nature applicable to the subject to which his employment relates, and if he fails to do this, and in consequence is injured, the injury is attributable to the risk of the employment and the master is not liable. Nor does the fact that he was acting under the order of the master alter the case. “ ‘If the order was negligent and the servant knew of the peril of complying with it, or if he had equal means with his master of knowing of the peril, or by the exercise of ordinary care might have known thereof, then he can not recover for an injury received in complying with the order.’ Southern Ry. Co. v. Taylor, 137 Ga. 704 (1 a) (73 S. E. 1055).” Central of Georgia Railway Co. v. Lindsey, 28 Ga. App. 198 (2) (110 S. E. 636), and cit.
No facts are alleged or evidence offered in this case to show that the plaintiff servant did not or could not know equally with the defendant master of the danger incident to the transaction. He assumed a risk incident to his employment, a risk the existence .of which he either knew or by the exercise of ordinary care should have known. A verdict in his favor is not supported by the evidence.

Judgment adhered to.


Broyles, C. J., concurs. MacIntyre, J., dissents.